 10DECISIONSOF NATIONALLABOR RELATIONS BOARDCuello Industries,Inc.,d/b/a Scroll Casual, awholly owned subsidiary of Sunline Industries,Inc.andUnited Steelworkers of America, AFL-CIO-CLC. Case 12-CA-1138016 January 1986DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 7 May 1985 Administrative Law JudgeRobert A. Gritta issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings, fmdings,2and conclusions3 and to adopt the recommendedOrder.4ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Cuello In-dustries, Inc., d/b/a Scroll Casual, a wholly ownedsubsidiary of Sunline Industries, Inc., Miami, Flori-da, its officers, agents, successors, and assigns, shalltake the action set forth in the Order, except thatthe attached notice is substituted for that of the ad-ministrative law judge.iThe Respondent has requested oral argument The request is deniedas the record, exceptions, and briefs adequately present the issues and thepositions of the parties.2The Respondent has excepted to some of the ,fudge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw ,fudge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings.2- In adopting the ,fudge's conclusions that the Respondent violated Sec.8(a)(5) by refusing to recognize the Union, we do not rely on his findingthat strapping department employees belonged in the bargaining unit ofproduction and maintenance employees4We find merit to the General Counsel's request that the notice beposted in Spanish as well as English. We will also include affirmativebargaining language inthe attached substitute noticeAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT refuse to recognize and bargaincollectively-with the United Steelworkers of Amer-ica,AFL-CIO-CLC as the collective-bargainingrepresentative in the following unit:All production and maintenance employees, in-cluding truck drivers, employed by the em-ployer at our Miami, Florida facility, exclud-ing all office clerical employees, guards, pro-fessional employees, and supervisors as definedin the Act.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain collectively withthe above-named labor organization as the collec-tive-bargaining representative of employees in theunit described above, with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment and, if an understandingis reached, embody such understanding in a signedagreement.CUELLOINDUSTRIES,INC.,D/B/ASCROLL CASUAL,A WHOLLY OWNEDSUBSIDIARY OF SUNLINE INDUSTRIES,INC.Eduardo Soto, Esq.,for the General Counsel.Robert T. Kofman, Esq. (Mershon, Sawyer, Johnston, Dun-wody & Cole),of Miami, Florida, for the Respondent.278 NLRB No. 5 SCROLL CASUAL11DECISIONSTATEMENT OF THE CASEROBERT A. GRITTA, Administrative Law Judge. Thiscase was tried before ape on 22 January 1985, in Miami,Florida, based on a charge filed by United Steelworkersof America, AFL-CIO-CLC (the Union) on 9 October1984, and a complaint issued by the Regional Directorfor Region 12 of the National Labor Relations Board on30 November 1984.1 The complaint alleged that CuelloIndustries,Inc. (Cuello or Respondent)as a successoremployer violated Section 8(a)(1) and (5) of the Act byrefusing to'recognize and bargain with the Union as theexclusive representative of its employees following sucha demand by the Union. Respondent's timely answerdenied the commission of any unfair labor practices.All parties hereto were afforded full opportunity to beheard, to examine and cross-examine witnesses, to intro-duce evidence, and to argue orally. Briefs were submit-ted by the General Counsel and Respondent on 28 Feb-ruary 1985. Both briefs were duly considered.On the entire record-in this case and from my observa-tion of the witnesses and their demeanor on the witnessstand, and on substantive, reliable evidence consideredalong with the consistency and inherent probability oftestimony, I make the followingFINDINGS OF FACT1.JURISDICTION AND STATUS OF LABORORGANIZATION-PRELIMINARY CONCLUSIONS OFLAWThe complaint alleges, Respondent admits, and I findthatCuello Industries, Inc., d/b/a Scroll Casual, awholly owned subsidiary of Sunline Industries, Inc., is aFlorida corporation engaged in the manufacture andnonretail sale of patio furniture in Miami, Florida. Juris-diction is not an issue. Cuello Industries, Inc., d/b/aScroll Casual, Inc., a wholly owned subsidiary of SunlineIndustries, Inc., in the past 6 months and by projectionwill, annually in the course and conduct of its businessoperations, purchase and receive at its Miami facilitygoods and materials valued in excess of $50,000 fromcompanies who purchased goods from suppliers locatedoutside the State of Florida. I conclude and find thatCuelloIndustries,Inc.,d/b/a Scroll Casual,Inc.,awholly owned subsidiary of Sunline Industries, Inc., is anemployer engaged in commerce and in operations affect-ing commerce within the meaning of Section 2(2), (6),and (7) of the Act.The complaint alleges, Respondent admits, and I con-clude and find that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II.THE ISSUESThe gravamen of this case is whether Respondent is alegal successor to Scroll Casual, Inc. and, if so, does Re-spondent incur an obligation to recognize and bargainwith the Union.'All dates herein are in 1984 unless otherwise specified.A subordinate issue involves the unit placement of fiveemployees who make up the strapping department.III.THE ALLEGED UNFAIR LABOR PRACTICESBackground FactsThe Unionwas certified as the exclusive representativeof the production and maintenance employees of Scroll,Inc. on 10 July 1970. The product was patio furniture.Several contracts were negotiated between the Unionand Scroll with the - latest expiring on 1 October 1979.Prior to its expiration,Keller Industries purchasedScroll, Inc, and on 8 November 1979 executed a newcontract with the Union to expire on 1 October 1982.Keller continued the manufacture of patio furniture asKeller Scroll, and the employee unit remained produc-tion and maintenance.In July 1982,Keller and the Unionnegotiated a new contract with an expiration date of 1October 1985.On 8 September 1982, Keller sold thebusiness to Scroll Casual,Inc. Scroll Casual, Inc. contin-ued , the business as its Scroll Division and added -acheaper line of patio furniture to be manufactured in anew Casual Division. Each division was composed ofeight departments:assembly,cushion,grinding and sand-ing, painting,parts,shipping,strapping,and welding. Atleast three supervisors and several leadmen directed thework force. At the time of purchase, Scroll Casual, Inc.recognized the Union as the exclusive representative ofits employees in a production and maintenance unit of itsScroll Division and assumed the existing contract cover-ing those employees. The Casual Division was unrepre-sented.Within the coming year, the Union organized theproduction and maintenance employees in-the Casual Di-vision and on 10 October 1983 the employerrecognizedthe Union as the exclusive representative of its produc-tion and maintenance employees in the Casual Divisionand, by agreement, applied the Scroll Division contractto both divisions. Scroll Casual, Inc. scheduled its pro-duction based on orders received and, during the downcycle, laid off its seasonal employees. At the peak of theseason 70 unit employees were employed.Each divisionworked in separate buildings and each was supervised byone individual. Several departments within each of thedivisionswere under the direction of a leadman andothers were responsible to both divisions and headed bya leadman.The Unionremained the exclusive representa-tive of Scroll Casual, Inc. production and maintenanceemployees untilMay 1984 when Scroll Casual, Inc.ceased operations. On 7 June 1984 Cuello Industries, Inc.purchased the assets,name; trademark,equipment, sup-plies,materials, accounts payable, and accounts receiva-ble of Scroll Casual, Inc. The two buildings housingScroll Casual, Inc. were leased by Cuello to continue themanufacturing of patio furniture. However, Cuello onlymanufactured the Scroll line of furniture (more expensivefurniture)when operationsbegan.Thus, patio furniturewas manufactured in the same buildings albeit by differ-ent companies,since at least 10 July 1970, and Cuellosucceeded Scroll Casual, Inc. Likewise, the Union wascontinuously the exclusive representative of each em-ployer's productionand maintenanceemployees up to 12DECISIONSOF NATIONALLABOR RELATIONS BOARDthe cessation of business by Scroll Casual, Inc. in May1984.Cuello Industries, Inc. is a subsidiary of Sunline Indus-tries,which also manufactures patio furniture in theMiami area. Cuello commenced operations on 11 June1984, under the trade name Scroll Casual. Cuello intend-ed to operate Scroll Casual on a streamlined basis work-ing to an inventory rather than filling orders. One of thetwo production buildings was utilized as a warehouseand the other was refitted for assembly line production.Several operations were contracted out to its parent,Sunline, eliminating previous production departments.Cuello began operations with five employees in the partsdepartment,one employee in the welding department,one employee in the strapping department, and two em-ployees in the shipping department. Of these nine em-ployees, eight were former employees of the predecessor.Cuello only used one supervisor on the production floor,and he was the former Casual Division supervisor of thepredecessor. In addition, Luis Cuello Jr. took an activepart in the management of the business. By the end ofJune, three more parts employees, seven more welders,four more strapping employees, and a truckdriver wereadded to the work force. Of the 15 additional employees,8were former employees of the predecessor. In July, acheaper line of furniture was contracted by Cuello to bemade for a separate corporation, Leisure Design. Cuellowas to fabricate the frames only for the leisure line.Actual production of this cheaper line began in August.The work force remained relatively stable through Sep-tember. On 10 September, the Union, by certified mail,demanded recognition as the representative of Cuello'semployees and requested dates to begin negotiations fora labor agreement.2. Cuello received the Union's demandletter on 17 September. On 3 October Cuello respondedby letter to the Union's demand denying recognition andclaiming the Union's demand was premature, because afull complement of employees was not on board. At thetime of the Union's demand and Respondent's receipt ofthe demand, a total of 22 -production employees wereworking, and 16 of them were former employees of thepredecessor. On 3 October, when Cuello denied recogni-tion to the Union, 24 production employees were work-ing and 16 of them were former employees of the prede-cessor.Between 3 and 11 October, three welders werehired, two were terminated, and the five strapping em-ployeeswere terminated.None of those hired wereformer employees of the predecessor, whereas six of theseven terminated were former employees.The physical assets of Scroll Casual, Inc. purchased byCuello included 22 weldingmachines,of which only 6worked properly; 15 metal benders, of which only 2were put to use, 20 metal presses, of which only 2 wereput to use, and only 1 of the 5 metal cutters was used.About eight sewing machines were in place and all arebeing used, whereas the trucks on hand have not beenplaced in service.With the exception of the welding ma-chines,Cuello has no need for the additional machines.Cuello's production method does not require the numberof machines that the predecessor had. Cuello's limiteduse of the machinery was occasioned by both the stream-lining of the production process, and the work-to-inven-tory method. Cuello's policy of employing year round toeliminateseasonal peaks and valleys was likewise imple-mented by the process and method changes. Of the eightdepartments operated by the predecessor, Cuello haseliminatedfour.Grinding and sanding and painting de-partments were eliminated because Cuello uses a color-ing process that does not employ spray paint. The cush-ion departmentwas eliminatedbecause,Cuello is subcontracting the making of cushionsto Sunline,and the strap-ping departmentwas eliminated in October, with theprocess thereafterto be contracted out toSunline. Theassembly department utilized by the predecessor waseliminatedby Cuello's conveyorization of the productionprocess. This change in the productionprocess requirednew dyes for the machines and new jigs for assembly ata cost between $25-$30,000. To increase efficiency of theworking-to-inventory method, Cuello installed a comput-er with specified software to be used exclusively for theScroll line of furniture at a total cost of $35-$36,000. Anadditional ,$4000 was spent to repair broken welding ma-chines, and $7500 was spent to install a new phone andintercom system; however, Cuello uses the same phonenumbers asthe predecessor.The predecessorhad a salesforce of approximatelyeight salesmenwith sales nationwide, but with a concen-tration inFlorida and the Southeastern States. In total,about 250 customers were serviced, although the figuredropped to approximately 50 in the last 6 months of op-erations.Sales wereaided by asales catalogwhich wasupdated annually, but sales had dropped steadily due topoor quality production, which resultedinnumerousclaims by customers and in many cases a cessation of the-businessrelationship.When Respondent purchased theassets,most of thesalesmen quit.Respondentbegan itsbusiness with five salesmen, two of which were formerlyemployed by the predecessor. The sales area is substan-tially thesame asbefore, but only 25 to 30 of the formeractive customers are serviced by Cuello. Cuello also in-troduced a cheaper brand of patio furniture into produc-tion,which it fabricates for a sister corporation subsidi=ary to Sunline. The brand is known as Leisure Designand shares production ratios with the old Scroll Casual,Inc. design.Of the approximately 150 suppliers servicingthe predecessor, Cuello doesbusinesswith only 20. Twoof these supply basic raw materials, such as aluminumand fiberglass, in conjunction with three new raw materi-al suppliers. Cuello requires the suppliers to maintain aquality standard which many of the predecessor's suppli-ers did not have, particularly in the supplyof aluminum.Cuello concentrates on efficiency and quality control inboth the Scroll Casual and Leisure Design of furniture.3Luis Cuello Jr., vice president of both Sunline andCuello Industries, testified that he had the hiring andfiring authority for Respondent. Sunline had planned toexpand its existing conveyor system to accommodate the8 The parties stipulated that a production and maintenance unit includ-ing truckdnvers is an appropriate unit.'The above is based on uncontroverted testimony and objective evi-dence in this record. SCROLL CASUALadditional business from Respondent's plant if the pur-chasewas finalized. The construction work did not beginuntilmid-October and was completed on 20 January1985.He stated that it was originally planned for Re-spondent to contract out the painting and strapping de-partments' work to Sunline, but from 11 June to 11 Oc-tober five former strapping department employees of thepredecessor performed the strapping function at Re-spondent's plant. The painting process from the begin-ning was done by Sunline in its own facility. Respondentwould fill customer orders from its constant inventory ofunpainted pieces. The unpainted pieces were trucked toSunline for painting, then trucked back to Respondentfor strapping and shipping. On 11 October all five strap-ping employees were laid off due to lack of work. CuelloJunior stated that on 10 or 11 October he told all fiveemployees that Respondent would be closing down thestrapping department. He never told them they were ac-tually terminated or laid off. The employees at the timeasked when they would be rehired. Cuello Junior toldthe five employees he could not give them a date be-cause he did not know when the conveyor would be fin-ished, but there is definitely the possibility of rehire onceeverything has been completed.4 After the layoff of Re-spondent's strapping employees, the strapping operationfor Respondent's product was performed at Sunline bySunline employees after the painting process was com-pleted. On 12 December Sunline rehired three of the fivestrapping employees as Sunline employees to do thestrapping work in Sunline's facilities. From the time Re-spondent's strapping department was shut down, thepacking and shipping of Respondent's product has beenaccomplished by its shipping employees working out ofSunline's facilities.Dalia Rego testified that she has been employed at thesame location as a strapping employee for 17 years. Sheisa former employee of Scroll Casual, Inc. and CuelloIndustries, and now works for Sunline. Rego stated thatthe day Luis Cuello Jr. hired her, they spoke in hisoffice.Cuello, Junior told her that she would work inthe same old place, but only temporarily, and in thefuture, shewould go to Sunline when the conveyorwork was finished. Later, when all five girls in the strap-ping department were working, Cuello, Junior came tothe department. He told the girls that work was sloweddown, and they were all getting a layoff. The girls askedif itwas a layoff so they could collect unemployment in-surance and Cuello Junior replied, "Yes, for the timebeing, yes." The girls asked Cuello Junior when theywould be rehired. He only said he did know it would bewhenever they finished the conveyor work. On 12 De-cember Rego was hired by Sunline to work in the strap-ping department at Sunline's facility.Luis Cuello Sr. testified that he is president of Sunline,Cuello Industries, Inc., and Leisure Design, Inc.Withinthe purchase of Scroll Casual, Inc. were the accounts re-ceivable, and he has experienced problems trying to col-4 Luis Cuello Jr also testified that he hired three of the strapping em-ployees on 11 June and told them at that time that the strapping depart-ment would be moved to Sunhfie as soon as Sunhne was ready and theconveyor had been put up13legit on the accounts. Most customers refused to pay theaccounts due to claims against the merchandise shippedby Scroll Casual, Inc. The unpaid accounts total$170,000.Cuello, Senior made the decision that CuelloIndustries would manufacture the additional line of Lei-sureDesign furniture.He decided in August that theScroll line of furniture would not be enough to keep theCuello Industries plant busy, so he incorporated LeisureDesign and contracted the fabrication to Cuello Indus-tries.Analysis and ConclusionsThe General Counsel contends that Cuello Industries,Inc. is a legal successor to Scroll Casual,Inc.with anobligation to recognize the Union as the exclusive repre-sentative of its employees and to bargain with the unionfor all production and maintenance employees.Respondent argues it is not a legal successor becausethere is no substantial continuity of the employing indus-try and alternatively that:If Respondent is a legal suc-cessor it is not required to bargain with the Union be-cause the Union lost its majority status;-the uniondemand for recognition was premature because at thattime Respondent had not hired a representative comple-ment of employees; and, regardless of Respondent'ssuccessorship status, the five employees in the strappingdepartment were temporary employees and, therefore,not included in its employee complement at any time.The appropriateness of the production and mainte-nance employees,including truckdrivers,as the bargain-ing unit is not in issue.Such is the historical unit amongsuccessive employerssince 1970,and, the parties stipulat-ed that it was appropriate for Respondent's employees.The facts necessary to a determination are substantiallyundisputed albeit the probative value of some of the factsmay be questionable.The initial inquiry must be thesuccessorship status of Respondent.The Board's standardfor determining successorship status is"substantial conti-nuity in the employing industry."JeffriesLithograph Co.,265 NLRB 1499 (1982). The factors traditionally reliedon by the Board in determining continuity are: (1) busi-ness operations;(2) physicalplant; (3)work force; (4)jobs and working conditions; (5) supervisors; (6)machin-ery,equipment, and methods of production; and (7)products and services. Not all factors must be continuedfor, successorship to be found.The finding is based on atotality of circumstances although rarely is a successor-ship with a concomitant duty to recognize and bargaincollectively found where the former represented employ-ees of the old employer do not constitute a majority ofthe new employer's employees.Applyingthe factors to the circumstances of this case,it is clear that the business operations remain the same.The period of time between a shutdown of the old oper-ations and a startup of the new operations is a matter ofweeks.5 The introductionof thecomputer and the_ newphone system only lends speed to the same basic oper-ation.The physicalplant composed of two separate5SeeAircraftMagnesium,265 NLRB 1344 (1982), in which a 3-to-4week hiatus had no affect on the successorshipstatus. 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDbuildings is identical and has been the same since 1970and has had several past owners.The work force is two-fold,part old employees and part new employees, al-though at startup it was 100-percent old employees, to-taling eight. The jobs, with the exception of the paintingdepartment, are identical and there is no evident differ-ence in the working conditions between Respondent andthe predecessor company. The single-line supervisor uti-lized by Respondent was a division supervisor for theold employer. The number of supervisors employed bythe old employer is in dispute. The General Counsel stip-ulates to three and Respondent argues six. The differencein number is insignificant because Respondent only in-tends to employ the one-line supervisor, leaving the re-mainingmanagement functions in the hands of LuisCuello Jr., an operating vice president. Respondent, as aresult of the purchase, acquired all the machinery andequipment of the old employer. Some machinery hasbeen relocated from one building to another, but Re-spondent emphasizes the state of disrepair of the weldingmachines, the service vehicles, the nonuse of many of themachines purchased, and including money budgeted tomake the necessary repairs as factors militating againstcontinuity of the business. The record clearly shows thatRespondent has used, and intends to use, all the weldingmachines for production and utilizes trucks for hauling.It is the nature of the use, not the specific identity of aparticular machine or piece of equipment, that is control-ling.Thus, the state of disrepair is inconsequential. Re-spondent also emphasizes its redesign of dyes for certainof the metal cutting and metal bending machines, and itsuse of more than one dye on a single machine, but thefunctions of the dyes are identical to the prior functions.Such multiple use of dyes necessarily idles machinesoriginallyused by the old employer, which accounts foran excess of machinery and evinces a more efficient useof machinery. Respondent labels these changes as signifi-cant and evidence that the business does not have conti-nuity. In reality, it simply means that Respondent has abetter grasp of budgeting production on the various ma-chines resulting in a smallerwork force in spite of in-creased production. The additional changes in the color-ing process from liquid painting to the baking of powdercolorants and the redesigned extension of the conveyorsystem represent, at least in Respondent's view, a betterway of doing the same thing. That same thing is makingpatio furniture of metal. The expansion of the conveyorsystem was not solely dependent on Respondent's arguedtransfer of the strapping department to its parent, Sun-line.The designed expansion was necessary to accommo-date the immediate transfer of the coloring process andthe additional production of the Leisure Design line offurniture. Respondent's argument that the introduction ofLeisure Design products is a substantial change either inproducts or the method of production is unavailing. Thepredecessor made a cheaper line of furniture in its casualdivision and Respondent has chosen to make a separatelydesigned cheaper line rather than continue the casual. Inthe last analysis Respondent, like its predecessor, contin-ues to manufacture patio furniture in the same locationwith the same machines and equipment, in basically thesame way, with some of the same employees, and withas little production delay as possible considering all thecircumstances. 1, therefore, conclude and find that a sub-stantial continuity of the employing industry exists. Thus,Respondent is the legal successor of Scroll Casual, Inc.Notwithstanding Respondent's successorship status, ithas no obligation to bargain with the Unionunless it canbe shown that a majority of its employees in a represent=ative complement were unit employees of the predeces-sor.Stewart Chevrolet,262 NLRB 362 (1982).A preliminary issue of the unit placement of the fivestrappingdepartmentemployees requires resolutionbefore the representative complement issue can bereached. The General Counsel contends that the five em-ployees properly belong in the bargaining unit. Respond-ent arguesto the contrary on the basis that the five em-ployees were hired as temporary employees. Luis Cuello,Jr.was responsible for hiring three of the five and tellingthem that at some point in time the strapping departmentwould be moved to Sunline. The date of any move wasunsure due to the lack of a forecast for completion of theconveyor rework. Assuming all five employees were toldthe same thing, the implication is that they would beworking in Respondent's facilities, and then later wouldbe workingin Sunline's facilities. In each location theirjob function would be thesame.Nothing in the hiringevents disclosesan eliminationof the strapping operationby Respondent, nor the possibility or even probability ofa layoff. No interruption of employment had been fore-cast or indicated to the employees. I do not rely on wit-nessRego's use of the word "temporary" in her testimo-ny. Rego exhibited little grasp of the past events or anyreasonable recall ability making her testimony as a wholeinsubstantial and ambiguous, at best. Thus, the layoff wasan event foreign to any policy decision to close a depart-ment atRespondent and have Sunline take over the func-tion. Indeed, as late as October at the time of layoff, thefive employees were told only maybe they would be re-hired by Sunline and in the interim Respondent's strap-ping work was actually performed by Sunline employees,and without a specific assumption of the operation bySunline Industries. Respondent's apparent lack of workoccasioned the layoff, but Sunline employees had toabsorb strapping work on Respondent's product. Wheth-er a lack of strapping work existed at Respondent maybe more imagined than real, and may or may not be re-lated to the conveyor rework at Sunline. The record evi-dence shows that the five strapping employees were, infact, hired by Sunline more than a month before the con-veyor rework was finalized and after experiencing alayoff of 60 days.It isclear from this record that Sunlineand Respondent intended a cooperative effort in themanufacturing of patio furniture, but the employee statusof Respondent's strapping department employees is notso clear. Had Sunline's original intent been to eliminatethe strapping department at Respondent, the work wouldhave been immediately performed at Sunline as thecoloring process was, and in the same fashion, as thatperformed during the layoff hiatus. Further, had Sun-line's intentbeen such, there would be no confusion orequivocation in the hiring of strapping employees or intheir subsequent layoff for lack of work. Sunline may SCROLL CASUALhave decided at some point in time -that the strapping op-eration of Respondent could best be performed by Sun-line, but it was not prior to Respondent's commencementof operations, nor the hiring of employees to begin Re-spondent's operations.The transitory nature of bothcompanies' operations, during the first several months isobvious and somewhat personified by Respondent'smovement of product to Sunline for color, then backagain for straps, and its shipping employees' functions atSunline during the hiatus of the strapping employees'layoff, and the occasion of the.layoff itself. Accordingly,I conclude and find that the strapping department em-ployees of -Respondent, hired in June to commence itsoperation, were hired as permanent employees, not tem-porary, and are included in the bargaining unit of em-ployees previously defined. Therefore, their numbers willbe considered within the representative complement ofRespondent's employees.Respondent compounds the representative complementissue by contending that the bargaining unit was expand-ing at the critical time, making the Union's "demand"premature. The expanding unit concept has its applica-tion in representation cases under investigation whereinemployersclaim:not to be in full operation; an insuffi-cient number of the contemplated job classifications arefilled;and there is -not a representative number of em-ployees in a substantial number of the existing job classi-fications.The Board traditionally considers the totalnumber of employees contemplated, the substance of theprojected plans, the time to be consumed for fruition,and whether the additional jobs merely involve distinctoperations rather than separate and distinct job classifica-tions in terms of types of skills required of the employ-ees. If the Board determines that no significantly differ-ent functions or skills are required or the anticipatedcompletion date is too distant or the projected plans aremere speculation or conjecture, it will find the "substan-tial and representative complement" test for Representa-tivecasessatisfied.The Board's efforts inexpanding unitsof representativecases are identical to those in successorship cases to de-termine when a representative complement of employeesexists.That is, to balance two potentially conflictingpolicy objectives: Insuring maximum employee participa-tion in the selection of a bargaining agent, and permittingemployees to be represented by a collective-bargainingagent as quickly- as possible. In either situation, theBoard's approach is flexible and on a.case-by-case basis.Consideration of the instant facts disclose that all theanticipated skills and work functions of Respondent's op-eration were in place within 2 weeks of commencementof manufacturing on 11 June. Also, considering thoseproduction departments eliminated by Respondent afterthe purchase, all production departments anticipated byRespondentwere active and manned by employeeswithin 2 weeks of the start of production. Likewise, eachdepartmentwas either fully manned, or half mannedwithin 2 weeks of startup. Additionally, the record evi-dence amply shows that Respondent had no intention atthe time of purchase to utilize the same number of pro-duction employeesas itspredecessor had utilized. Therecord evidence, however, is unclear as to the total15number, of employees anticipated, and when that numbercould be expected to be reached. The first 8 months ofRespondent's operation included a relatively stable workforce. The total employees for each month were: June-22; July-24; August-22; September-21; October-25;November-28; December-27; and 22 January 1985-25.Assuming Respondent's projection of total employees(50 by March or April) is accurate, albeit Cuello Junior'sassimilation of that projection into specific classificationsproduces a smaller number (39-40), what it represents isfullcomplement, notrepresentativecomplement. ContrarytoRespondent's argument and its reliance on Courtcases, the representative complement is not synonymouswith full complement. InBurns,the Court's reference tofull complement was dictum and only related to the issueof unilaterally changed conditions of employment. InPremium,the Court didsuggest that some purchasersmay be slower starters than others, or, that they mayhave inherited a down business, which requires time torejuvenate; therefore, one must wait for the successor"to get rolling," but the Court added that the wait wasnot to be for months or years until the very last employ-ee is on board. Respondent citesPacific Hideas furtherauthority for its position that its expanding work forcewas not representative until the eighth month of oper-ations. InPacific,the Board followed its longstandingrule that the time for determining what percentage of apurchaser's employees were former affiliated employeesof a predecessor is when a demand for bargaining hasbeen made and a representative complement is on thejob.The Court refused to enforce the Board's order tobargain because the complement of workers employedby Pacific steadily expanded as planned, the period oftime was short, less than 60 days, and the full comple-ment was just one more than the predecessor's when op-erations ceased. Even if the Court's opinion,was control-ling, the factual distinctions betweenPacificand the in-stant case would militate against its applicability. Regard-less,I am bound to apply the Board's law and in asuccessorship circumstance, the rule has not'changedaThe General Counsel cites and relieson IndianapolisMack Sales,272 NLRB 690 (1984), for his position thatRespondent's obligation to recognize and bargain aroseon 17' September, and that a majority of Respondent'srepresentative complement of employees at that timewere former employees of the predecessor. I agree withthe General -Counsel's contentions. The relative stabilityof the work force and the mere speculation of any realaugmentation of the employee complement during thepeak months of production, particularly when consideredwith the change in production method (work-to-invento-ry rather than to customers orders) convinces me that arepresentative complement of employees existed anygiven month after commencement of operations. It is in-consequential to this issue that attrition of employees oc-curred each month from inception, -in that such move-ment of employees is part and parcel of any- normal op-eration.The undisputed facts show that the Union en-6NLRB v Burns Security Services,406 U S 272 (1972);Premium Foodsv.NLRB,709 F.2d 623 (9th Cir 1983),Pacific Hide & Fur Depot v.NLRB,553 F.2d 609 (9th Cir. 1977)- 16DECISIONSOF NATIONALLABOR RELATIONS BOARDjoyed a continued majority status from Respondent'sstart up through the Union's demand, Respondent's re-ceipt of that demand, and Respondent's denial of any ob-ligation to-recognize and bargain. Accordingly, I con-clude and find-that on 11 June Respondent was a legalsuccessor, and on 17 September, when the Respondentreceived the Union's demand for recognition, the Unionenjoyed the presumption of continued majority statusamong Respondent's employees. This conclusion is fur-ther buttressed by the fact that on 3 October, the date ofRespondent's denial of the Union's demand, the majoritystatus of the Union hadremainedunchanged. According-ly, I find that Respondent has violated Section 8(a)(1)and (5) of the Act by its continued refusal to recognizeand bargain with the Union upon its demand.Respondent's reliance on the Board's relatively recentdecision inAgri-International, 271NLRB 925 (1984), isfaulty. In that case the Board, after recognizing its long-standing rules of successorship, simply found the pre-sumption of continued majority status rebutted by theunion's lossin a Board-conducted election, and citingIrving Air Chute Co.,149 NLRB 627 (1964), for the prop-osition that the Board would not grant a bargainingorder with respect to a labor organization which loses anelection. The distinction of the instantcase isobvious.Respondent argues that holdings in two cited casessupport its contention that the Union's presumption ofmajority status was rebutted by the ultimate loss of ma-jority.However, in neither case are the fundamentalrules that a successor must demonstrate that the union nolonger represents a majority of employees on thedate ofrefusal to bargain,or thatthe refusal to bargainwasgrounded ona good faith doubtof the Union's majoritystatus, applied herein, changed in any respect. Both casesalso emphasizeobjective factors asproof of loss of majori-ty.Respondent's further argument that theHoward John-sonformula, ire., substantial continuity of the work forceismeasured by whether a majority of the predecessor'semployees are hired by the successor, should be appliedto the duty-to-bargain issue herein is contrary to applica-ble Board law.7Respondent is attempting to justify its unilateral reduc-tion of the ratio of former Scroll Casual, Inc. employeesto newly hired employees, even though the reductionpostdates Respondent's operative conduct responsible forthe unfair labor practice charge. This Respondent couldnot do, no matter what case law applied to the circum-stances.CONCLUSIONS OF LAW1.All production and maintenance employees, includ-ing truckdrivers, employed by the employer at its- Miami,Florida facility, excluding all office clerical employees,guards, professional employees and supervisors as de-fined in the Act, is an appropriateunitfor the purposesof collective bargaining.2.Respondent is a -successor of Scroll Casual, Inc. asof 30 June and had, at that time and continuously there-after, employed a representative complement of employ-ees to operate its business.3.At all times material, on and after 30 June, theUnion has been the exclusive collective-bargaining repre-sentative of Respondent's employees in an `appropriate,unit.4.The Union, on 10 September, made a valid demandfor recognition and bargaining, which was rejected byRespondent on 3 October and at all times since.5.Respondent's refusal to recognize and bargain withthe Union as the exclusive representative of its employ-ees on 3 October constitutes a violation of Section8(a)(5)of the Act.6.The aforesaid unfair labor practice affects commercewithin the meaning of ` Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent has engaged in certainunfair labor practices,Ifind it necessary to order Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.On these findings of fact and conclusionsof law andon the entire record,,I issue the following recommend-ed8ORDERThe Respondent, Cuello Industries, Inc.,'d/b/a ScrollCasual, a wholly owned subsidiaryof SunlineIndustries,Inc.,Miami, Florida, its-,officers, agents, successors, andassigns, shall1.Cease and desist from(a)Refusing to recognize and bargain collectively withthe United Steelworkers of America, AFL-CIO-CLC asthe exclusive representative of its employees in the fol-lowing unit:All production and maintenance employees, includ-ing truckdriver`s, employed by the employer at itsMiami,Florida facility, excluding all office clericalemployees, guards, professional employees, and su-pervisors as defined in the Act.(b) Inanylike or related manner interfering with, re-straining,or coercing employees in the exercise of rightsguaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, bargain collectively with the UnitedSteelworkers of America, AFL-CIO-CLC as the exclu-sive representative of all employees in the unit describedabove and, if an understanding is reached, embody it in asigned agreement.8 If no exceptions are filed as provided by Sec. 102 46 of the Board'sLandmark International Trucks v. NLRB,257 NLRB 1375 (1981),Rules and Regulations, the findings, conclusions, and recommendedenf. denied 699 F 2d 815 (6th Cir 1983);Harley-Davidson Co.,273 NLRB ' Order shall, as provided in Sec 102.48 of the Rules, be adopted by the1531 (1985);Howard JohnsonCo.v.Detroit Local Joint Executive Board,Board and all objections to them shall be deemed waived for all pur-417 U.S. 249 (1974)poses. SCROLL CASUAL17(b) Post at its offices inMiami,Florida, copies of theattached noticemarked "Appendix."9 Copies of thenotice, on forms provided by theRegionalDirector forRegion 12, after being signed by the Respondent's au-9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLaborRelations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted.' Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.